Title: From Abigail Smith Adams to Catherine Nuth Johnson, November 1809
From: Adams, Abigail Smith
To: Johnson, Catherine Nuth



my Dear Madam
 ca. November 1809

upon my return from Boston where I passt a few days I found your very agreable Letter of october 28th for which accept my thanks. it afforded me much entertainment. the contrast between the Simplicity of Republicanism and the plain the, and then Manners, contrasted with the Stile of magnificence you describe affords ample scope for reflection, not that I consider it improper or unfit that the presidents House Should be magnificiently furnishd. the Stile of the Building, the Rank of the personage the office, the wealth and oppulence of the Country, and our connection with foreign Countries, all demand a very different establishment from the present to Support the dignity of the first Majestrate of a Great and powerfull Nation— nev when we consider how powerfull much mankind both high and low are influenced by appearence + Let us look to the Temple of Soloman I cannot be Supposed to have any personal views when I say that I would give my vote for a hundred Thousand dollers as a Sallery to the chief Majestrate, rather and have him Elected only once in 12 years—I believe it would give more Stability to our Government, and be less productive of intrigue and cabal than the frequent Elections which keep us always at varience and in a warfare of Ambition and intrique—do not however let those whose conduct is in conformity to these opinions—talk of Republican Simplicity—Genet said that he never found any Republicans amongst the Ladies  I agree with pope if by Republicanism is meant that equality So much coveted by Some I am of mr Popes mind when he says all natures difference makes all natures peace; it is a hypocritical bait thrown out to catch Gulls—Pray is the report we have in the public papers true that the Emperor Napolean has adopted the Son of Jerom and made him a prince of the Realm! that he has made created Mrs Jerome a Dutchess and given her an establishment of 40 Thousand Crowns pr An We all know what a facility he has had of making Kings & Queens spring up like Mushroons—and we are very apt to think our Americans Blood as pure as any that flows in the veins of any of his dukes & Dutchesses Some of which may have “creapt through scraondles ever Since the flood”—Mr Jackson does not come here under the most favorable circumstances—the Government know what is due to the Character of a Ambassador, and as Such he may rest assured of protection. our Newspapers will take British licence, and even exceed their original—
Colbet Callender & Carpenter & a host of other venal hirelings do the dirty work of their employers—
Mrs Jackson who was So much acquainted with mrs Adams, was a Mrs de valeour and my son Thomas knew her well when in Berlin She is of French extract.—I recollect Mrs Adams mentioning her loosing a Brother who was an officer—at a dance where he died suddenly—I acknowledge my omission in not noticeing Kitty in my last Letter. I was conscious of it after I had closed my Letter, but my finger was So painfull that I was put to much difficulty to write at all. yes my dear Madam I do love Kitty Sincerely. I think her a charming Girl and tho not the most beautifull of your family, she is not the less amiable, from the her improved mind wit Sprightlynessof her manners  & the easy affibility of her Manners she was noticed caresed and esteemed by all her acquaintance—I think She has stronger marks of her decent from you than any of your other daughters—I Solicited and encouraged her accompanying  her sister—how solitary must she have been in a foreign country without a Single female companion? my Heart Sinks within me when the Idea  occurs to me that I I Shall See them no more—if God should spair my Life for a di a few years longer & bless me with their return years and infirmities must be added in the course of nature to deprive me of Some of those enjoyments I might have Shared with them—but heaven knows what is best—their Dear Boys are in fine Health—very orderly and good. George is growing as fond of Books as his fathers heart could desire—and John is getting on, to use his own expression when he read to me to day, very well—Mr Ripley is to be ordained the 20 of this month—I feel Sorry for his dissapointment, altho I think it best for both parties. it is Said here that Eliza is to get absolution from the Pope—I hope however it will not be by doing pennance—my Love to mrs Buckhanna I am sorry for her misfortune—I fear She has too much anxiety of mind for her health—Since I wrote you I have heard of mr Boyed arrival in Boston after a tedious voyage and many dissapointments a perfet Stranger. when he found mr Adams gone he Should have inquired for us—any aid we could have renderd him would have been cheerfull afforded—Mr Harrod mrs T B Adams’s Brother is about returning to new orleans and will take Letters to your Son if you can forward them Soon. tShe mr & Mrs Adams desire to be rememberd to you Louisa also presents her Regards, and Susan who is grown to the Stature of a Woman her respects—your Grandson Send duty—the Campaign will Soon be opened. I Shall be happy to learn from your pen whatever occurs worthy observation, for tho retired from the world I like to know what is passing in it—especially if I can obtain it from one who is no common observer of Li So capable of describeing Life & Manners. with a kind remembrance to your whole every branch of your family I am dear Madam your Friend
Abigail Adamsdevoid of decent Show
How Soon would power to trampled weakness grow
How Soon base minds the feeble judge deride
And beggard rulers quake at wealthy pride
